Order, as resettled, denying plaintiff’s motion for a temporary receiver, affirmed, with ten dollars costs and disbursements. The issues are sharply drawn, and we are of opinion that the learned Special Term, in denying plaintiff’s motion for a temporary receiver at this stage of the proceeding, exercised reasonable discretion, with which we should not interfere. In view of the fact that the parties consent, the payments by Park Laundry Company of Long Island, Inc., to United Laundries Corporation will be discontinued. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.